Citation Nr: 0217294	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from November 1941 to September 
1942 and from February 1945 to May 1946.  He was a prisoner 
of war (POW) from April 10, 1942, to September 7, 1942.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Manila, the Republic of the Philippines, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in November 1996 at the age of 80.

2.  Cancer of the prostate gland with metastasis to the 
bones was certified as the immediate cause of death on the 
veteran's death certificate.

3.  Service connection was established during the veteran's 
life for malaria (0 percent disabling).

4.  Cancer of the prostate gland was not manifested in 
service or in the first postservice year, and is not shown 
to have been related to service.  

5.  A service-connected disability did not substantially or 
materially contribute to cause the veteran's death.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have also 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant was 
notified of pertinent VCAA provisions by correspondence in 
March 2001, and the RO adjudicated the claim in accordance 
with these provisions in the July 2002 rating decision and 
supplemental statement of the case.  These documents 
adequately notified the appellant of the evidence necessary 
to substantiate the matter on appeal and of the action to be 
taken by VA.  The RO has adjudicated the claim on the 
merits; therefore, well-groundedness is not an issue.  As 
the appellant has been kept apprised of what she must show 
to prevail in her claim, what information and evidence she 
is responsible for, and what evidence VA must secure, there 
is no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Factual Background

Service and post-service medical records are negative for 
diagnosis or treatment for depression or for prostate cancer 
prior to June 1993.  The veteran's death certificate shows 
he died in November 1996 at the age of 80.  Cancer of the 
prostate gland with metastasis to the bones was certified as 
the immediate cause of death on the veteran's death 
certificate.  The approximate interval between the onset of 
this disorder and death was reported as 2 years.  There were 
no other consequential or significant conditions reported as 
contributing to death.  No autopsy was performed.  The 
veteran's death was certified by Dr. F. Z. J., a private 
physician.  During the veteran's life service connection was 
established for malaria (0 percent disabling).

Private medical records dated in June and July 1993 include 
a pathologic diagnosis of moderately differentiated 
adenocarcinoma of the prostate gland.  Private hospital 
records dated from August 1996 to October 1996 included 
diagnoses of prostatic cancer with metastasis to the bone.  

In correspondence dated in May 1999 Dr. F. Z. J. noted she 
was the veteran's attending physician when he died, and that 
an X-ray examination at a hospital just prior to his death 
was the basis for the certification that he died of prostate 
gland cancer with metastasis to the bone.  It was noted that 
the veteran had previously been treated at her clinic from 
1969 to 1970 for asthma, allergy, lung condition, and 
arthritis, but that the original treatment records were 
destroyed by flood in 1976.

In statements dated in August 1999, J.D.C. and M.T.U. 
reported they had known the veteran during and after his POW 
incarceration.  They asserted their belief that the 
veteran's prostate gland cancer could be attributed to an 
anxiety disorder as a result of his incarceration.

In correspondence dated in September 1999 the appellant 
asserted, in essence, that the veteran's prostate cancer was 
due to a nutritional deficiency, an anxiety disorder, 
malnutrition, peripheral neuropathy, or dysthymic disorder 
as a result of his POW incarceration.  

In correspondence dated in March and April 2001 Dr. F. Z. J. 
stated that the veteran's asthma, allergy, lung disorder, 
and arthritis would have resulted in tremendous feelings of 
depression and stress which coupled with other kinds of 
psychological stress caused disturbance in the 
hypothymic/pituitary control of the endocrine system.  It 
was further noted that this reduced or exhausted the thymus 
and the circulating lymphocytes which normally weeded out 
nascent tumor cells.  She certified, in essence, that the 
veteran's death of prostate cancer was related to 
psychological stress and depression due to his service or 
POW-related disabilities.  In support of her opinion she 
referred to pages 232-233 of "The Handbook of Alternative & 
Complementary Medicine: The Essential Health Companion," 3rd 
Ed. 1996, by Stephen Fuller.  

In correspondence dated in April 2001 the appellant 
reiterated her claim and further asserted that the veteran 
had post-traumatic stress disorder as a result of his POW 
experiences.  She also claimed his prostate cancer was the 
result of his exposure to ionizing radiation due to numerous 
X-ray examinations at V'Luna General Hospital, Pangasinan 
Medical Center, and Nazareth General Hospital.  

An August 2001 VA physician's opinion noted that prostate 
cancer was predominantly a tumor of older men and that the 
exact mechanism of the carcinogenesis was unknown.  It was 
noted that a presumed cause was the effect of 
dihydrotestosterone on the prostate gland but that 
depression and psychological stress had never been shown to 
cause carcinoma of the prostate.  The physician stated the 
opinion of Dr. J. was unfounded and without basis.

In correspondence dated in November 2001 the appellant 
claimed the veteran had been treated for a tortuous 
atherosclerotic aorta in August 1996.  She asserted that he 
had heart disease due to his POW experiences and that this 
disorder had contributed to his death.  In correspondence 
dated in August and October 2002 she reiterated her claim 
and requested the benefit of the doubt rule be applied.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. 

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
constitute the principal cause of death the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  See 38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting 
the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Service connection can also be granted for dysthymic 
disorder (or depressive neurosis) or any of the anxiety 
states if manifest to a degree of 10 percent or more at any 
time after discharge or release from active service even 
though there is no record of such disease during service if 
the veteran is a former POW and, as such, was interned for 
not less than 30 days.  38 C.F.R. § 3.309(c).  

Service connection can be granted for certain disorders 
associated with ionizing radiation exposure in service and 
for certain diseases, including malignant tumors, if 
manifest to a degree of 10 percent or more within one year 
of separation from active service.  Where a veteran served 
90 days or more of continuous, active military service 
during a period of war and disease becomes manifest to a 
degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The August 2001 VA physician's opinion is persuasive that 
the veteran's cancer of the prostate gland was not incurred 
in or aggravated by active service, and that service-
connected disability did not substantially or materially 
contribute to the cause of his death.  The Board finds the 
opinions of Dr. F. Z. J. are of little probative value.  
There is no evidence that she, or any other competent 
medical professional, ever provided the veteran a diagnosis 
of depression or any other psychiatric disorder during his 
lifetime.  There is no evidence that her opinion that 
asthma, allergy, lung disorder, and arthritis would have 
resulted in tremendous feelings of depression and stress was 
based on observation or examination of the veteran.  In 
addition, her opinion as to the possible relationship 
between depression and stress and the development of 
prostate cancer warrants a lesser degree of probative weight 
because it is based on reference to text whose author is not 
shown to be a medical professional.

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning 
employed by the medical professionals and whether or not, 
and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

There is no competent evidence that the veteran's prostate 
cancer was incurred in or aggravated by active service, was 
due to or materially affected by a disability for which 
service connection may be presumed based upon the veteran's 
POW experiences, or was due to or materially affected by 
exposure to ionizing radiation either during active service 
or during treatment for a service-related disability.  The 
appellant, J.D.C., and M.T.U. are not shown to be licensed 
medical practitioners and they are not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran's sole service connected disability was 
asymptomatic, did not affect a vital organ, and is not shown 
to have contributed to cause, or to have accelerated, his 
death.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against the appellant's claim.  Therefore, 
service connection for the cause of the veteran's death is 
not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

